DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bac [U.S. 3,500,297] in view of Ikeda et al. [U.S. 2013/0217262].
Regarding claim 1, Bac discloses a terminal block for transitioning an electrical connection between two distinct areas comprising: a dielectric insert (fig. 1; 3) having at least one hole (fig. 1; center hole of 3) for receiving a stud (fig. 1; 5); each said hole (center hole of 3) comprising a through hole (fig. 1; 9) and a sealing chamber (fig. 1; 10, 11) that surrounds said through hole (9); and a stud (5) for each hole (multiple holes in 3 for 5), each said stud (5) comprising: a seal support flange (5a) and a sealing device (fig. 1; 21); an electrical connector (fig. 1; 4, 6) on each side of said seal support flange (5a); said 
Regarding claim 5, Bac discloses said sealing device (21) is made of metal.
Regarding claims 1 and 5, Bac does not disclose a sealing chamber within said dielectric insert that surrounds said through hole; said stud is secured to said hole on an opposite side of said dielectric insert from said sealing chamber such that said support flange compresses said sealing device against said sealing chamber to cause said sealing device to fill a space of said sealing chamber and form a seal between said stud and said sealing chamber [claim 1]; sealing device is made of a compressible and expandable material such as rubber, neoprene, or other elastomeric material [claim 5].
Regarding claims 1 and 5, Ikeda teaches a sealing chamber (fig. 4; 26) within said dielectric insert (fig. 2; 21, 21 is a resin housing) that surrounds said through hole (fig. 5; top of the through hole of 33);  stud (fig. 2; 41, 51) is secured to said hole (fig. 5; inside hole of 32) on an opposite side (fig. 6; 41 is secured at 45 which is opposite to 26) of said dielectric insert (21) from said sealing chamber (26) such that said support flange (51, once 51 and 41 are integrally formed inside of 21, 51 acts as a flange to 41 see fig. 6) compresses said sealing device (fig. 2; 72) against said sealing chamber (26) to cause said sealing device (72) to fill a space (Par [0046]) of said sealing chamber (26) and form a seal between said stud (41, 51) and said sealing chamber (26); sealing device (72) is made of a compressible and expandable material (Par [0064] second sentence; elastic material is compressible).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a sealing chamber within said dielectric insert that surrounds said through hole; said stud is secured to said hole on an opposite side of said dielectric insert from said sealing chamber such that said support flange compresses said sealing device against said sealing chamber to cause said sealing device to fill a space of said sealing chamber and form a seal between said stud and said sealing chamber and the sealing device being made of a compressible and expandable material such as rubber, neoprene, or other elastomeric material as suggested by Ikeda for the benefit of providing an improved sealing effect in tight spaces that can prevent small contaminants from entering inside a connector.

Regarding claim 2, Bac modified by Ikeda has been discussed above. Bac discloses in which said an electrical connector (5) comprises one of a crimping cavity (6), a threaded end, a set screw, or a compression fit connection.

Regarding claim 6, Bac modified by Ikeda has been discussed above. Bac discloses in which said stud (5) is secured to said terminal block (fig. 1; 1) with a nut (fig. 1; 18) or a snap ring.

Regarding claim 7, Bac discloses a stud for transitioning an electrical connection through a terminal block that has at least one hole for receiving said stud, the hole comprising a through hole and a sealing chamber that surrounds the through hole, said stud comprising: a seal support flange (5a) and a sealing device (21); each side of said seal support flange (5a) comprises an electrical connector (4, 6); said seal support flange (5a) is sized to fit within the sealing chamber (10, 11) and said sealing device (21) is positioned between said support flange (5a) and the sealing chamber (10, 11).
Regarding claim 10, Bac discloses said sealing device (21) is made of metal.
Regarding claims 7 and 10, Bac does not disclose a sealing chamber within said dielectric insert that surrounds said through hole; said stud is secured to the hole on an opposite side of said dielectric insert from the sealing chamber such that said support flange compresses said sealing device against said sealing chamber to cause said sealing device to fill a space of the sealing chamber and form a seal between said stud and the sealing chamber [claim 7]; sealing device is made of a compressible and expandable material such as rubber, neoprene, or other elastomeric material [claim 10].
Regarding claims 7 and 10, Ikeda teaches a sealing chamber (fig. 4; 26) within said dielectric insert (fig. 2; 21, 21 is a resin housing) that surrounds said through hole (fig. 5; top of the through hole of 33); stud (fig. 2; 41, 51) is secured to the hole (fig. 5; inside hole of 32) on an opposite side (fig. 6; 41 is secured at 45 which is opposite to 26) of said dielectric insert (fig. 2; 21, 21 is a resin housing) from the sealing chamber (fig. 4; 26) such that said support flange (51, once 51 and 41 are integrally formed inside of 21, 51 acts as a flange to 41 see fig. 6) compresses said sealing device (fig. 2; 72) against said sealing chamber (26) to cause said sealing device (72) to fill a space (Par [0046]) of the sealing chamber (26) and form a seal between said stud (41, 51) and the sealing chamber (26); sealing device (72) is made of a compressible and expandable material (Par [0064] second sentence; elastic material is compressible).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a sealing chamber within said dielectric insert that surrounds said through hole; said sealing device to fill the space of said sealing chamber and form a seal between said stud and said sealing chamber and sealing device being made of a compressible and expandable material such as rubber as suggested by Ikeda for the benefit of providing an improved sealing effect in tight spaces that can prevent small contaminants from entering inside a connector.

Regarding claim 8, Bac modified by Ikeda has been discussed above. Bac discloses in which said an electrical connector (5) comprises one of a crimping cavity (6), a threaded end, a set screw, or a compression fit connection.

Regarding claim 11, Bac modified by Ikeda has been discussed above. Bac discloses in which said stud (5) is secured to said terminal block (fig. 1; 1) with a nut (fig. 1; 18) or a snap ring.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bac [U.S. 3,500,297] in view of Ikeda et al. [U.S. 2013/0217262] as applied to claim 1 above, and further in view of Kimura [U.S. 2014/0045386].
Bac and Ikeda discloses (Bac) said dielectric insert (3) is made of insulating material [Col. 4 Ln. 45].
Bac and Ikeda do not disclose said dielectric insert is made of Haysite or other epoxy impregnated fiberglass.
However Kimura teaches an insert (fig. 1; 11) is made of other epoxy impregnated fiberglass [Par. [0018].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate said dielectric insert is made of Haysite or other epoxy impregnated fiberglass as suggested by Kimura for the benefit of having improved rigidity, strength and greater resistance to thermal expansion.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bac [U.S. 3,500,297] in view of Ikeda et al. [U.S. 2013/0217262] as applied to claim 1 above, and further in view of Imai [U.S. 2016/0204529].
Regarding claims 4 and 9, Bac and Ikeda discloses (Bac) said stud (5) is made of an electrically conductive material.
Regarding claims 4 and 9, Bac and Ikeda does not disclose the electrically conductive material being copper or aluminum.
However Imai teaches the electrically conductive material (fig. 2; material of 30) being copper (Par. [0047], second sentence) or aluminum.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the electrically conductive material being copper as suggested by Imai for the benefit of having optimal conductivity and being fairly resistant to corrosion and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.

Response to Arguments
Attorney's arguments regarding Bac filed 02/03/2021 have been fully considered but they are not persuasive.
Attorney stated, “however, Bac’s sealing device 21 is not positioned between the support flange 5a and the sealing chamber 10. The front end 5a of the contact member disclosed by Bac is pressed against the bottom face 10a of the stepped portion 10 of the insulating block 3, while the locking ring 21 is diametrically compressed into the groove 8 which is the opposite face of the front end 5a (Col. 5, Ln. 13-27 and Fig. 1). The locking ring 21 does not contact the bottom face 10a of the insulating block and is not located between the bottom face 10a and the front end 5a as is claimed by the Applicant.”
Examiner respectfully disagrees with Attorney because the examiner did not interpret the sealing chamber as being numeral 10 alone; the sealing chamber was interpreted as numerals 10 and 11. As clearly shown in figures 2 and 4, Bac clearly discloses sealing device (21) is positioned between said support flange (5a) and said sealing chamber (10, 11). Since attorney failed to see this interpretation of Bac, the rest of the arguments about Bac are moot and attorney’s arguments with respect to claim(s) 1 and 7 regarding Lange, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831